412 S.E.2d 68 (1991)
STATE of North Carolina
v.
Kermit SMITH, Jr.
No. 124A81.
Supreme Court of North Carolina.
November 14, 1991.
Joan H. Byers, Barry S. McNeill, Sp. Deputy Attys. Gen., David H. Beard, Jr., Dist. Atty., for the State.
C. Frank Goldsmith, Jr., Melinda Lawrence, Marshall Dayan, for defendant.

ORDER
Upon consideration of the petition filed by Attorney General in this matter for a writ of certiorari to review the Superior Court, Halifax County, the following order was entered and is hereby certified to the Superior Court of that County:
"Believing that this Court has already fully addressed all the issues it can properly address within the limits of its appellate jurisdiction, the petition of the State is denied without prejudice to the State's right to seek appellate review in the federal system of the order of the U.S. District Court, Eastern District of North Carolina, entered 14 August 1991. By order of the Court in conference, this the 14th day of November 1991."